Citation Nr: 1139597	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-32 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder, to include seborrheic dermatitis.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1966 and from January 1968 to May 1969 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran also testified before a hearing officer at the RO in June 2006.  Transcripts of both hearings are of record.

Regarding the claim to reopen service connection for peripheral neuropathy of the lower extremities, in the March 2005 rating decision on appeal the RO acknowledged the previous final denials of the claim but addressed the claim on a de novo basis.  When a claim has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Thus, despite the characterization of the issue as a standard service connection claim throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for peripheral neuropathy of the lower extremities before reaching the merits of the service connection claim.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2010, the Veteran withdrew the claim for entitlement to service connection for diabetes mellitus from the current appeal.

2.  In October 2010, the Veteran withdrew the claim to reopen entitlement to service connection for a skin disorder, to include seborrheic dermatitis, from the current appeal.

3.  The claim for service connection for peripheral neuropathy of the bilateral upper extremities was initially denied in an unappealed February 1998 rating decision.  

4.  The evidence received since the February 1998 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

5.  The claim for service connection for peripheral neuropathy of the bilateral lower extremities was initially denied in an unappealed February 1998 rating decision.  

6.  The evidence received since the February 1998 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

7.  The Veteran's peripheral neuropathy of the bilateral upper extremities is etiologically related to active duty service and exposure to herbicides.   

8.  The Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to active duty service and exposure to herbicides.   


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction over the withdrawn claim for entitlement to service connection for diabetes mellitus as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Board does not have jurisdiction over the withdrawn claim to reopen entitlement to service connection for a skin disorder, to include seborrheic dermatitis, as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  New and material evidence has been received to reopen service connection for peripheral neuropathy of the bilateral upper extremities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has been received to reopen service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  Service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran clearly withdrew his claim for entitlement to service connection for diabetes mellitus in a May 2010 written statement.  The claim to reopen service connection for a skin disorder was also withdrawn at the October 2010 videoconference hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.



Claims to Reopen

The Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities (claimed as numbness of the arms and legs) was initially denied in a February 1998 rating decision.  The RO found that there was no evidence showing the Veteran's claimed disabilities were  incurred due to a disease or injury during active duty service.  The Veteran did not appeal the February 1998 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the February 1998 rating decision includes medical opinions supporting the claims from the Veteran's VA physician in December 2009 and a VA endocrinologist in August 2011.  Both medical opinions attribute the Veteran's current peripheral neuropathy of the extremities to his herbicide exposure during active duty service in Vietnam.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact of both claims-the presence of a nexus between the current disability and exposure to herbicides during service.  Thus, new and material evidence has been received and reopening of the claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities is warranted.  
Reopened Claims for Service Connection

The Veteran contends that service connection is warranted for peripheral neuropathy of the upper and lower extremities as it was incurred due to herbicide exposure in Vietnam.  He testified in October 2010 that he began to experience symptoms of neuropathy in his legs shortly after his discharge from active duty service in 1969 and the symptoms have continuously worsened and progressed to his upper extremities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record clearly demonstrates the presence of a current disability.  The Veteran has consistently undergone treatment for peripheral neuropathy  at the Sioux Falls VA Medical Center (VAMC) since September 2002, and the March 2010 VA examiner diagnosed idiopathic peripheral neuropathy.  In addition, while service records are negative for evidence of neurological abnormalities of the upper or lower extremities, personnel records establish that the Veteran served in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309 (2011).  The first and second elements of service connection-a current disability and in-service injury-are therefore established.  

Once exposure to a herbicide agent during active military, naval, or air service is established, service connection is warranted for certain diseases enumerated in 38 C.F.R. § 3.309(e).  Among the diseases subject to presumptive service connection are acute and subacute peripheral neuropathy, defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset.  Id, Note 2.  Although the Veteran has been diagnosed with peripheral neuropathy, it is clear that his symptoms were not transient and have been present for decades.  Thus, the Veteran's peripheral neuropathy does not meet the definition of acute or subacute peripheral neuropathy contained in 38 C.F.R. § 3.309(e) and service connection is not warranted for this disability on a presumptive basis.  

Although service connection is not possible in this case on a presumptive basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the evidence demonstrates a direct nexus between the Veteran's current peripheral neuropathy of the extremities and his in-service herbicide exposure.  Weighing in favor of the Veteran's claim are medical opinions from his VA physician and a VA endocrinologist, dated in December 2009 and August 2011, respectively.  In addition, the Veteran has reported a credible history of continuous neurological symptoms in the extremities since soon after his discharge from active duty.  The record also contains lay statements from his wife and former employer verifying his reports regarding the onset of the disability.  Therefore, all elements necessary for establishing service connection are met and the claims for service connection for peripheral neuropathy of the upper and lower extremities due to herbicide exposure are granted. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims.  




ORDER

The claim for entitlement to service connection for diabetes mellitus is dismissed.

The claim to reopen entitlement to service connection for a skin disorder, to include seborrheic dermatitis, is dismissed.

New and material evidence having been received, reopening of the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.  

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

The Veteran has raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.  As this claim is inextricably intertwined with his claim for TDIU, the claim to reopen service connection for diabetes must be adjudicated before further action is taken on the TDIU claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus initially denied in a March 2005 rating decision.  

2.  After completion of the above and any additional notice or development deemed appropriate, readjudicate the Veteran's claim for TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them with an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


